Title: To James Madison from Benjamin Stoddert and Others, 18 February 1794
From: Stoddert, Benjamin
To: Madison, James


Sir
George Town 18. Feby 1794
We have the honor to inclose, the proceedings of a number of the Inhabitants of the Territory of Columbia in relation to the establishment of a College in the City of Washington, or its vicinity. You will perceive Sir, that the meeting have taken the Freedom to place your name in the list of those they have solicited to receive subscriptions.
If your more important avocations will permit you to pay any attention to the wishes of the persons by whom we are deputed to be thus troublesom, you would lay them under additional obligations, if you would be so good as to forward to us, by the 21st. of next month, the names of those who encourage the projected institution, by subscriptions to your paper. We have the honor to be with great respect sir Yr. most obed Servts.

Ben Stoddert
Jas M Lingan
J Mason.

